Citation Nr: 1417462	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-43 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in October 2012.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  A transcript of the proceeding is included in his claims file.  


FINDING OF FACT

The medical evidence is in equipoise as to the question of whether the Veteran's currently demonstrated bilateral hearing loss disability is causally related to his military noise exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic disabilities, such as sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran, in written statements and in testimony before the Board, asserts that his current bilateral hearing loss is related to his active duty service.  Specifically, he contends that his current hearing loss is the result of his duties on guard duty, which required him to work in close proximity to guns and other ammunition for significant amounts of time without hearing protection. 

Service medical records show that the Veteran did not complain of hearing loss.  Upon enlistment examination in April 1967, whisper voice testing was 15/15 bilaterally.  Upon separation examination in August 1969, an audiogram in showed puretone thresholds of 20, 15, 15, 20, 20, and 30 decibels in the right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz and 20, 15, 10, 20, 20, and 15 decibels in the left ear at the same frequencies.  No hearing loss was diagnosed.  

At a February 2010 VA audiological examination, the Veteran complained of hearing difficulty and tinnitus.  He reported a history of artillery noise exposure in service without hearing protection.  Audiometric studies revealed puretone thresholds of 5, 10, 35, 65, and 80 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz; and 5, 10, 20, 45, and 60 decibels in the left ear at the same frequencies.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The clinician stated that, after a review of service medical records, personal interview, and testing, an opinion regarding the etiology of hearing loss would be based on speculation due to a lack of an exit examination at time of discharge.  It was also noted that "whisper tests do not provide frequency or intensity specific information."  Tinnitus was also not related to noise exposure in service.  

At a follow up VA audiological evaluation in April 2010, a different clinician concluded that it was less likely the Veteran's current hearing loss was a result of noise exposure during military service because his audiometric thresholds from 500 Hertz to 4000 Hertz at the time of separation were within normal limits.  However, right ear tinnitus was as likely as not a result of noise exposure during service.  
A May 2010 rating decision granted service connection for tinnitus and assigned a 10 percent rating, effective August 28, 2009.  

In an August 2010 statement, F.A., IV, M.D., noted that the Veteran experienced noise exposure in combat during his military service.  This doctor concluded that "it [was] a reasonable and expected conclusion that the initial trauma occurred during his service in Vietnam is the most likely the originating etiology for his problem."  

In viewing the clinical reports, and considering the Veteran's statements, testimony and treatise evidence, the Board finds that the evidence pertaining to the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  Notably, the Board observes that upon separation examination in August 1969, there was one decibel readings in excess of 20 in the right ear (at 6000 hertz), which has been found to be a demonstration of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While a VA examination found that the Veteran's hearing loss was not due to military noise exposure, a private physician concluded that the hearing loss was due to military noise exposure.  Resolving reasonable doubt in favor of the Veteran, the Board concludes the Veteran's current hearing loss disability was incurred or aggravated during his active service, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


